Exhibit 10.6

 

LOGO [g607305ex10_6logo.jpg]   Acceptance Notice/         Banc of America
Leasing & Capital, LLC   Pay Proceeds Authorization        

 

Master Loan and Security Agreement Number: 17608-70000

Equipment Security Note Number: 17608-70006 (the “Transaction”)

To: Banc of America Leasing & Capital, LLC

The undersigned hereby certifies that all property described in the
above-referenced Transaction by and between Banc of America Leasing & Capital,
LLC, and the undersigned has been furnished, that delivery and installation has
been fully completed as required, and that the such property has been
irrevocably accepted and is satisfactory in all respects to the undersigned for
purposes of the Transaction.

We hereby authorize you to disburse the proceeds of this Transaction as follows:

 

Disburse To:    Amount:  

Destination XL Group, Inc.

   $ 4,833,247.32   

TOTAL Disbursement

   $ 4,833,247.32   

 

Destination XL Group, Inc.

(Debtor)

By:  

/s/ Dennis R. Hernreich

  Dennis R. Hernreich Title:  

EVP, COO, CFO, Treasurer, Secretary

Date:  

9/30/13

 

Pay Proceeds Authorization 4.1.06    Page 1 of 1        



--------------------------------------------------------------------------------

LOGO [g607305ex10_6logo.jpg]   Banc of America Leasing & Capital, LLC  
Equipment Security Note Number 17608-70006  

 

This Equipment Security Note No. 17608-70006, dated as of September 30, 2013
(this “Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 17608-70000 dated as of July 20, 2007 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Destination XL Group, Inc. (“Borrower”). All capitalized terms used herein
and not defined herein shall have the respective meanings assigned to such terms
in the Master Agreement. If any provision of this Equipment Note conflicts with
any provision of the Master Agreement, the provisions contained in this
Equipment Note shall prevail. Borrower hereby authorizes Lender to insert the
serial numbers and other identification data of the Equipment, dates, and other
omitted factual matters or descriptions in this Equipment Note.

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity. All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever. Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of the
following described Equipment:

 

Quantity

  

Description

  

Serial Number

   Cost       See Exhibit A attached hereto   

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

  

Address

  

City

  

County

  

State

  

ZIP

        

See Exhibit B attached hereto

     

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement. Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

2. Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $4,833,247.32 together with interest thereon as
provided herein. This Equipment Note shall be payable by Borrower to Lender in
48 consecutive monthly, installments of principal and interest (the “Payments”)
commencing on October 30, 2013 (the “Initial Payment”) and continuing thereafter
through and including September 30, 2017 (the “Maturity Date”) (collectively,
the “Equipment Note Term”). Each Payment shall be in the amount provided below,
and due and payable on the same day of the month as the Initial Payment set
forth above in each succeeding payment period (each, a “Payment Date”) during
Equipment Note Term. All interest hereunder shall be calculated on the basis of
a year of 360 days comprised of 12 months of 30 days each. The final Payment due
and payable on the Maturity Date shall in any event be equal to the entire
outstanding and unpaid principal amount of this Equipment Note, together with
all accrued and unpaid interest, charges and other amounts owing hereunder and
under the Master Agreement.

(a) Interest Rate.

Interest shall accrue on the entire principal amount of this Equipment Note
outstanding from time to time at a fixed rate of 3.1067 percent per annum or, if
less, the highest rate of interest permitted by applicable law (the “Interest
Rate”), from the Advance Date set forth below until the principal amount of this
Equipment Note is paid in full, and shall be due and payable on each Payment
Date.

 

Equipment Security Note 4.1.06    Page 1 of 2   



--------------------------------------------------------------------------------

(b) Payment Amount.

The principal and interest amount of each Payment shall be $107,208.75.

3. Prepayment The outstanding principal balance of this Equipment Note may be
prepaid in whole or part at any time, together with interest and late charges
accrued through the date of the prepayment, provided that such prepayment shall
be accompanied by a prepayment charge calculated as follows: one percent (1%) of
the amount of the prepaid if such prepayment occurs during the period from the
date of this Equipment Note to the first anniversary hereof; one-half percent
(0.5%) of the amount prepaid if such prepayment occurs during the period
commencing on the first day after the first anniversary hereof and continuing
through the second anniversary hereof; and no prepayment charge if such
prepayment occurs thereafter. Partial prepayments shall be applied against
principal installments in their inverse order of maturity. A prepayment charge
will not be due if this Equipment Note is refinanced with the Lender.

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:

 

  (a) reaffirms of all of Borrower’s representations, warranties and covenants
as set forth in the Master Agreement and represents and warrants that no Default
or Event of Default under the Master Agreement exists as of the date hereof;

 

  (b) represents, warrants and agrees that: (i) the Equipment has been delivered
and is in an operating condition and performing the operation for which it is
intended to the satisfaction of Borrower; (ii) each item of Equipment has been
unconditionally accepted by Borrower for all purposes under the Master Agreement
and this Equipment Note; and (iii) there has been no material adverse change in
the operations, business, properties or condition, financial or otherwise, of
Borrower since August 3, 2013;

 

  (c) authorizes and directs Lender to advance the principal amount of this
Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower; and

 

  (d) agrees that Borrower is absolutely and unconditionally obligated to pay
Lender all Payments at the times and in the manner set forth herein.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     Borrower: DESTINATION XL GROUP, INC.
By:  

/s/ Patricia Smith-Disu

    By:  

/s/ Dennis R. Hernreich

Printed Name:  

Patricia Smith-Disu

    Printed Name:  

Dennis R. Hernreich

Title:  

Vice President

    Title:  

EVP, COO, CFO, Treasurer, Secretary

 

Equipment Security Note 4.1.06    Page 2 of 2   



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70006

 

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date

Equipment Location: 701 N. Milwaukee Ave., Vernon Hills, IL 60061

10    99054    DXL    FF-S    115781    Fixtures-Display    4/23/2013 10   
99054    DXL    FF-S    116289    Fixtures-Display    4/23/2013 10    99054   
DXL    FF-S    116438    Fixtures-Display    4/23/2013 10    99054    DXL   
FF-S    116547    Fixtures-Display    4/23/2013 10    99054    DXL    FF-S   
116706    Fixtures-Display    4/23/2013 10    99054    DXL    FF-S    012154   
Fixtures-Chairs    4/23/2013 10    99054    DXL    FF-S    42049   
Fixtures-Display    4/23/2013 10    99054    DXL    FF-S    42446   
Fixtures-Display    4/23/2013 10    99054    DXL    FF-S    42700   
Fixtures-Display    4/23/2013 10    99054    DXL    FF-S    2999   
Fixtures-Pool Table    4/23/2013 10    99054    DXL    FF-S    DI 629697   
Fixtures-Shoe Fixtures    4/23/2013 10    99054    DXL    FF-S    20586   
Fixtures-Shelving    4/23/2013 10    99054    DXL    FF-S    8301127   
Fixtures-Furniture    4/23/2013 10    99054    DXL    FF-S    033661   
Fixtures-Display    4/23/2013 10    99054    DXL    FF-S    034278   
Fixtures-Display    4/23/2013 10    99054    DXL    FF-S    034442   
Fixtures-Display    4/23/2013 10    99054    DXL    FF-S    135020   
Fixtures-Shelving    4/23/2013 10    99054    DXL    SIGNS    1003125    Signs
   4/23/2013 10    99054    DXL    FF-S    A27586-0    Fixtures-Track   
4/23/2013 10    99054    DXL    FF-S    99887 RI    Fixtures-Ladders   
4/23/2013 10    99054    DXL    FF-S    5340950    Fixtures    4/23/2013 10   
99054    DXL    FF-S    SHW782326    Fixtures    4/23/2013 10    99054    DXL   
FF-S    SHW787364    Fixtures    4/23/2013 10    99054    DXL    FF-S   
SHW815781    Fixtures    4/23/2013 10    99054    DXL    FF-S    105424936   
Fixtures-Appliances    4/23/2013 10    99054    DXL    FF-S    105602190   
Fixtures-Appliances    4/23/2013 10    99054    DXL    FF-S    105639152   
Fixtures-Appliances    4/23/2013 10    99054    DXL    FF-S    8455553   
Fixtures-Shoe Fixtures    4/23/2013 10    99054    DXL    FF-S    8455555   
Fixtures-Shoe Fixtures    4/23/2013 10    99054    DXL    FF-S    I10169516   
Fixtures-Furniture    4/23/2013 10    99054    DXL    FF-S    967047   
Fixtures-Appliances    4/23/2013 10    99054    DXL    FF-S    0480690-IN   
Tailor Shop Equip    4/23/2013 10    99054    DXL    FF-S    0480696-IN   
Tailor Shop Equip    4/23/2013 10    99054    DXL    FF-S    0482037-IN   
Tailor Shop Equip    4/23/2013 10    99054    DXL    FF-S    110550   
Fixtures-Mannequins    4/23/2013 10    99054    DXL    FF-S    3995   
Fixtures-Headsets    4/23/2013 10    99054    DXL    FF-S    105653683   
Fixtures-Appliances    4/25/2013 10    99054    DXL    EQUIP-S    940955   
Cabling/Phones    4/26/2013 10    99054    DXL    EQUIP-S    427116    Music
System    4/26/2013 10    99054    DXL    FF-S    054972    Fixtures   
4/29/2013 10    99054    DXL    LHI-S    19658758    Video Security System   
4/29/2013 10    99054    DXL    LHI-S    19658759    Video Security System   
4/29/2013 10    99054    DXL    LHI-S    19658822    Video Security System   
4/29/2013 10    99054    DXL    HW-C    4451536-A    Computer HW    5/6/2013 10
   99054    DXL    FF-S    19064    Fixtures-Display    5/16/2013 10    99054   
DXL    FF-S    43881    Fixtures-Display    5/17/2013 10    99054    DXL   
SIGNS    25828    Signs    5/17/2013 10    99054    DXL    FF-S    035116   
Fixtures-Display    5/31/2013 10    99054    DXL    FF-S    31372    Fixtures   
5/31/2013 10    99054    DXL    FF-S    44586    Fixtures-Display    6/19/2013

Equipment Location: 43263 Crescent Blvd., Novi, Ml 48375

10    99063    DXL    FF-S    90914    Fixtures-Display    11/20/2012 10   
99063    DXL    FF-S    114207    Fixtures-Display    11/20/2012 10    99063   
DXL    FF-S    114544    Fixtures-Display    11/20/2012 10    99063    DXL   
FF-S    114688    Fixtures-Display    11/20/2012 10    99063    DXL    FF-S   
114701    Fixtures-Display    11/20/2012 10    99063    DXL    FF-S    114995   
Fixtures-Display    11/20/2012 10    99063    DXL    FF-S    011664   
Fixtures-Chairs    11/20/2012 10    99063    DXL    FF-S    39113   
Fixtures-Display    11/20/2012 10    99063    DXL    FF-S    39122   
Fixtures-Display    11/20/2012 10    99063    DXL    FF-S    40549   
Fixtures-Display    11/20/2012 10    99063    DXL    FF-S    40606   
Fixtures-Display    11/20/2012 10    99063    DXL    FF-S    39122ADD   
Fixtures-Display    11/20/2012 10    99063    DXL    FF-S    111412   
Fixtures-Pool Table    11/20/2012 10    99063    DXL    FF-S    4M-20928   
Fixtures-Display    11/20/2012 10    99063    DXL    FF-S    DI 611852   
Fixtures-Shoe Fixtures    11/20/2012 10    99063    DXL    FF-S    20564   
Fixtures-Shelving    11/20/2012 10    99063    DXL    FF-S    20572   
Fixtures-Shelving    11/20/2012 10    99063    DXL    FF-S    8296139   
Fixtures-Furniture    11/20/2012 10    99063    DXL    FF-S    031304   
Fixtures-Display    11/20/2012 10    99063    DXL    FF-S    032263   
Fixtures-Display    11/20/2012 10    99063    DXL    FF-S    032264   
Fixtures-Display    11/20/2012 10    99063    DXL    SIGNS    980266    Signs   
11/20/2012 10    99063    DXL    FF-S    A27441-0    Fixtures-Track   
11/20/2012 10    99063    DXL    FF-S    A27544-0    Fixtures-Track   
11/20/2012 10    99063    DXL    FF-S    99327 RI    Fixtures-Ladders   
11/20/2012 10    99063    DXL    LHI-S    A77245    Fixtures-Safe    11/20/2012
10    99063    DXL    FF-S    219948    Fixtures-Display    11/20/2012 10   
99063    DXL    FF-S    052405    Fixtures    11/20/2012 10    99063    DXL   
EQUIP-S    408784    Music System    11/20/2012 10    99063    DXL    FF-S   
5326379    Fixtures    11/20/2012 10    99063    DXL    FF-S    SHW706501   
Fixtures    11/20/2012 10    99063    DXL    FF-S    105215746   
Fixtures-Appliances    11/20/2012 10    99063    DXL    FF-S    105216314   
Fixtures-Appliances    11/20/2012 10    99063    DXL    FF-S    105229726   
Fixtures-Appliances    11/20/2012 10    99063    DXL    FF-S    105232511   
Fixtures-Appliances    11/20/2012 10    99063    DXL    FF-S    8415307   
Fixtures-Shoe Fixtures    11/20/2012 10    99063    DXL    FF-S    I07868678   
Fixtures-Furniture    11/20/2012

 

Page 1 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99063    DXL    FF-S    I07889686    Fixtures-Furniture    11/20/2012
10    99063    DXL    FF-S    109582    Fixtures-Appliances    11/20/2012 10   
99063    DXL    FF-S    0473915-IN    Tailor Shop Equip    11/20/2012 10   
99063    DXL    FF-S    0473916-IN    Tailor Shop Equip    11/20/2012 10   
99063    DXL    FF-S    104380    Fixtures-Mannequins    11/20/2012 10    99063
   DXL    FF-S    968398    Fixtures-Hangers    11/20/2012 10    99063    DXL   
FF-S    032303    Fixtures-Display    11/21/2012 10    99063    DXL    FF-S   
55265    Visual    11/26/2012 10    99063    DXL    EQUIP-S    919779   
Cabling/Phones    11/28/2012 10    99063    DXL    SIGNS    25158    Signs   
12/1/2012 10    99063    DXL    HW-C    3960139A    Computer HW    12/8/2012 10
   99063    DXL    FF-S    032675    Fixtures-Display    12/10/2012 10    99063
   DXL    FF-S    0478328-IN    Tailor Shop Equip    2/1/2013 10    99063    DXL
   LHI-S    18740803    Video Security System    2/3/2013 10    99063    DXL   
LHI-S    18740804    Video Security System    2/3/2013 10    99063    DXL   
FF-S    3304    Fixtures-Headsets    2/3/2013 10    99063    DXL    FF-S   
053785    Fixtures    2/22/2013 10    99063    DXL    FF-S    035108   
Fixtures-Display    5/31/2013 10    99063    DXL    FF-S    31369    Fixtures   
5/31/2013 10    99063    DXL    SIGNS    25926    Signs    6/11/2013

Equipment Location: 101 S 48th Suite 4, Lincoln, NE 68510

10    99229    DXL    FF-S    12152    Fixtures-Lighting    10/31/2012 10   
99229    DXL    FF-S    88093    Fixtures-Display    11/6/2012 10    99229   
DXL    FF-S    113488    Fixtures-Display    11/6/2012 10    99229    DXL   
FF-S    113549    Fixtures-Display    11/6/2012 10    99229    DXL    FF-S   
113616    Fixtures-Display    11/6/2012 10    99229    DXL    FF-S    113733   
Fixtures-Display    11/6/2012 10    99229    DXL    FF-S    114285   
Fixtures-Display    11/6/2012 10    99229    DXL    FF-S    114573   
Fixtures-Display    11/6/2012 10    99229    DXL    FF-S    011684   
Fixtures-Chairs    11/6/2012 10    99229    DXL    FF-S    38555   
Fixtures-Display    11/6/2012 10    99229    DXL    FF-S    39175   
Fixtures-Display    11/6/2012 10    99229    DXL    FF-S    39265   
Fixtures-Display    11/6/2012 10    99229    DXL    FF-S    40351   
Fixtures-Display    11/6/2012 10    99229    DXL    FF-S    39265ADD   
Fixtures-Display    11/6/2012 10    99229    DXL    FF-S    4M-20900   
Fixtures-Display    11/6/2012 10    99229    DXL    FF-S    DI 611309   
Fixtures-Shoe Fixtures    11/6/2012 10    99229    DXL    FF-S    20554   
Fixtures-Shelving    11/6/2012 10    99229    DXL    FF-S    8295577   
Fixtures-Furniture    11/6/2012 10    99229    DXL    FF-S    030791   
Fixtures-Display    11/6/2012 10    99229    DXL    FF-S    031382   
Fixtures-Display    11/6/2012 10    99229    DXL    FF-S    031899   
Fixtures-Display    11/6/2012 10    99229    DXL    FF-S    031900   
Fixtures-Display    11/6/2012 10    99229    DXL    SIGNS    968254    Signs   
11/6/2012 10    99229    DXL    FF-S    99079 RI    Fixtures-Ladders   
11/6/2012 10    99229    DXL    LHI-S    A74725    Fixtures-Safe    11/6/2012 10
   99229    DXL    EQUIP-S    908982    Cabling/Phones    11/6/2012 10    99229
   DXL    EQUIP-S    908985    Cabling/Phones    11/6/2012 10    99229    DXL   
EQUIP-S    914749    Cabling/Phones    11/6/2012 10    99229    DXL    HW-C   
3897324-A    Computer HW    11/6/2012 10    99229    DXL    HW-C    3897324-E   
Computer HW    11/6/2012 10    99229    DXL    FF-S    219216   
Fixtures-Display    11/6/2012 10    99229    DXL    FF-S    219990   
Fixtures-Display    11/6/2012 10    99229    DXL    FF-S    052266    Fixtures
   11/6/2012 10    99229    DXL    FF-S    5321902    Fixtures    11/6/2012 10
   99229    DXL    FF-S    81425    Fixtures    11/6/2012 10    99229    DXL   
FF-S    81425A    Fixtures    11/6/2012 10    99229    DXL    FF-S    SHW686663
   Fixtures    11/6/2012 10    99229    DXL    FF-S    SHW720400    Fixtures   
11/6/2012 10    99229    DXL    FF-S    105074311    Fixtures-Appliances   
11/6/2012 10    99229    DXL    FF-S    105076413    Fixtures-Appliances   
11/6/2012 10    99229    DXL    FF-S    105079761    Fixtures-Appliances   
11/6/2012 10    99229    DXL    FF-S    105201203    Fixtures-Appliances   
11/6/2012 10    99229    DXL    FF-S    0471585-IN    Tailor Shop Equip   
11/6/2012 10    99229    DXL    FF-S    0471586-IN    Tailor Shop Equip   
11/6/2012 10    99229    DXL    FF-S    0472165-IN    Tailor Shop Equip   
11/6/2012 10    99229    DXL    FF-S    104019    Fixtures-Mannequins   
11/6/2012 10    99229    DXL    FF-S    962485    Fixtures-Hangers    11/6/2012
10    99229    DXL    FF-S    I07243659    Fixtures-Furniture    11/6/2012 10   
99229    DXL    FF-S    374734    Fixtures-Appliances    11/6/2012 10    99229
   DXL    FF-S    8420540    Fixtures-Shoe Fixtures    11/8/2012 10    99229   
DXL    FF-S    8421634    Fixtures-Shoe Fixtures    11/12/2012 10    99229   
DXL    LHI-S    18552840    Video Security System    11/19/2012 10    99229   
DXL    LHI-S    18552841    Video Security System    11/19/2012 10    99229   
DXL    FF-S    032243    Fixtures-Display    11/20/2012 10    99229    DXL   
EQUIP-S    919032    Cabling/Phones    11/21/2012 10    99229    DXL    FF-S   
032669    Fixtures-Display    12/10/2012 10    99229    DXL    SIGNS   
005.22433    Signs    12/31/2012 10    99229    DXL    FF-S    93709   
Fixtures-Display    2/3/2013 10    99229    DXL    EQUIP-S    400915    Music
System    2/3/2013 10    99229    DXL    FF-S    3302    Fixtures-Headsets   
2/3/2013 10    99229    DXL    FF-S    053784    Fixtures    2/22/2013 10   
99229    DXL    FF-S    035132    Fixtures-Display    5/31/2013 10    99229   
DXL    FF-S    31379    Fixtures    5/31/2013

Equipment Location: 611 N. 98th Street, Omaha, NE 68114

10    99252    DXL    FF-S    91413    Fixtures-Display    12/4/2012 10    99252
   DXL    FF-S    113658    Fixtures-Display    12/4/2012 10    99252    DXL   
FF-S    114745    Fixtures-Display    12/4/2012 10    99252    DXL    FF-S   
114884    Fixtures-Display    12/4/2012

 

Page 2 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99252    DXL    FF-S    115016    Fixtures-Display    12/4/2012 10   
99252    DXL    FF-S    011665    Fixtures-Chairs    12/4/2012 10    99252   
DXL    FF-S    38911    Fixtures-Display    12/4/2012 10    99252    DXL    FF-S
   38912    Fixtures-Display    12/4/2012 10    99252    DXL    FF-S    40779   
Fixtures-Display    12/4/2012 10    99252    DXL    FF-S    38912ADD   
Fixtures-Display    12/4/2012 10    99252    DXL    FF-S    38912ADD2   
Fixtures-Display    12/4/2012 10    99252    DXL    FF-S    4M-20927   
Fixtures-Display    12/4/2012 10    99252    DXL    FF-S    DI 613250   
Fixtures-Shoe Fixtures    12/4/2012 10    99252    DXL    SIGNS    005.22500   
Signs    12/4/2012 10    99252    DXL    FF-S    20559    Fixtures-Shelving   
12/4/2012 10    99252    DXL    FF-S    8296198    Fixtures-Furniture   
12/4/2012 10    99252    DXL    FF-S    031301    Fixtures-Display    12/4/2012
10    99252    DXL    FF-S    031381    Fixtures-Display    12/4/2012 10   
99252    DXL    FF-S    032241    Fixtures-Display    12/4/2012 10    99252   
DXL    FF-S    032262    Fixtures-Display    12/4/2012 10    99252    DXL   
SIGNS    980265    Signs    12/4/2012 10    99252    DXL    FF-S    A27431-0   
Fixtures-Track    12/4/2012 10    99252    DXL    FF-S    99326 RI   
Fixtures-Ladders    12/4/2012 10    99252    DXL    LHI-S    A77239   
Fixtures-Safe    12/4/2012 10    99252    DXL    FF-S    219672   
Fixtures-Display    12/4/2012 10    99252    DXL    FF-S    052265    Fixtures
   12/4/2012 10    99252    DXL    EQUIP-S    404462    Music System   
12/4/2012 10    99252    DXL    FF-S    5326898    Fixtures    12/4/2012 10   
99252    DXL    FF-S    81426    Fixtures    12/4/2012 10    99252    DXL   
FF-S    55265    Visual    12/4/2012 10    99252    DXL    FF-S    SHW705454   
Fixtures    12/4/2012 10    99252    DXL    FF-S    105188056   
Fixtures-Appliances    12/4/2012 10    99252    DXL    FF-S    105191550   
Fixtures-Appliances    12/4/2012 10    99252    DXL    FF-S    105240462   
Fixtures-Appliances    12/4/2012 10    99252    DXL    FF-S    8419956   
Fixtures-Shoe Fixtures    12/4/2012 10    99252    DXL    FF-S    8427075   
Fixtures-Shoe Fixtures    12/4/2012 10    99252    DXL    FF-S    I07792390   
Fixtures-Furniture    12/4/2012 10    99252    DXL    FF-S    282424   
Fixtures-Appliances    12/4/2012 10    99252    DXL    FF-S    0473955-IN   
Tailor Shop Equip    12/4/2012 10    99252    DXL    FF-S    0473959-IN   
Tailor Shop Equip    12/4/2012 10    99252    DXL    FF-S    0475472-IN   
Tailor Shop Equip    12/4/2012 10    99252    DXL    FF-S    104765   
Fixtures-Mannequins    12/4/2012 10    99252    DXL    FF-S    968398   
Fixtures-Hangers    12/4/2012 10    99252    DXL    FF-S    2930   
Fixtures-Pool Table    12/6/2012 10    99252    DXL    HW-C    3960139B   
Computer HW    12/8/2012 10    99252    DXL    FF-S    032678   
Fixtures-Display    12/10/2012 10    99252    DXL    HW-S    137775    POS
Register    2/3/2013 10    99252    DXL    FF-S    12150    Fixtures-Lighting   
2/3/2013 10    99252    DXL    FF-S    12151    Fixtures-Lighting    2/3/2013 10
   99252    DXL    EQUIP-S    921780    Cabling/Phones    2/3/2013 10    99252
   DXL    EQUIP-S    924444    Cabling/Phones    2/3/2013 10    99252    DXL   
LHI-S    18740853    Video Security System    2/3/2013 10    99252    DXL   
LHI-S    18740854    Video Security System    2/3/2013 10    99252    DXL   
FF-S    3307    Fixtures-Headsets    2/3/2013 10    99252    DXL    FF-S   
053749    Fixtures    2/22/2013 10    99252    DXL    FF-S    035131   
Fixtures-Display    5/31/2013 10    99252    DXL    FF-S    31322    Fixtures   
5/31/2013

Equipment Location: 7924 Springboro Pike, Miamisburg, OH 45342

10    99384    DXL    FF-S    105819730A    Fixtures-Appliances    6/25/2013 10
   99384    DXL    FF-S    116829    Fixtures-Display    7/2/2013 10    99384   
DXL    FF-S    117374    Fixtures-Display    7/2/2013 10    99384    DXL    FF-S
   117383    Fixtures-Display    7/2/2013 10    99384    DXL    FF-S    117512
   Fixtures-Display    7/2/2013 10    99384    DXL    FF-S    117560   
Fixtures-Display    7/2/2013 10    99384    DXL    FF-S    012548   
Fixtures-Chairs    7/2/2013 10    99384    DXL    FF-S    43251   
Fixtures-Display    7/2/2013 10    99384    DXL    FF-S    43672   
Fixtures-Display    7/2/2013 10    99384    DXL    FF-S    44145   
Fixtures-Display    7/2/2013 10    99384    DXL    FF-S    44407   
Fixtures-Display    7/2/2013 10    99384    DXL    FF-S    3036    Fixtures-Pool
Table    7/2/2013 10    99384    DXL    LHI-S    38437    Signs    7/2/2013 10
   99384    DXL    FF-S    19108    Fixtures-Display    7/2/2013 10    99384   
DXL    FF-S    DI639899    Fixtures-Shoe Fixtures    7/2/2013 10    99384    DXL
   SIGNS    005.22031    Signs    7/2/2013 10    99384    DXL    FF-S    20603
   Fixtures-Shelving    7/2/2013 10    99384    DXL    FF-S    8303631   
Fixtures-Furniture    7/2/2013 10    99384    DXL    FF-S    034693   
Fixtures-Display    7/2/2013 10    99384    DXL    FF-S    035155   
Fixtures-Display    7/2/2013 10    99384    DXL    FF-S    035164   
Fixtures-Display    7/2/2013 10    99384    DXL    FF-S    035379   
Fixtures-Display    7/2/2013 10    99384    DXL    FF-S    035382   
Fixtures-Display    7/2/2013 10    99384    DXL    FF-S    137110   
Fixtures-Shelving    7/2/2013 10    99384    DXL    FF-S    12667   
Fixtures-Lighting    7/2/2013 10    99384    DXL    FF-S    A27660-0   
Fixtures-Track    7/2/2013 10    99384    DXL    FF-S    100341RI   
Fixtures-Ladders    7/2/2013 10    99384    DXL    LHI-S    A82745   
Fixtures-Safe    7/2/2013 10    99384    DXL    FF-S    055947    Fixtures   
7/2/2013 10    99384    DXL    FF-S    5347181    Fixtures    7/2/2013 10   
99384    DXL    FF-S    88521    Fixtures    7/2/2013 10    99384    DXL    FF-S
   88521A    Fixtures    7/2/2013 10    99384    DXL    FF-S    SHW819852   
Fixtures    7/2/2013 10    99384    DXL    FF-S    105752303   
Fixtures-Appliances    7/2/2013 10    99384    DXL    FF-S    105819730   
Fixtures-Appliances    7/2/2013 10    99384    DXL    FF-S    8473411   
Fixtures-Shoe Fixtures    7/2/2013 10    99384    DXL    FF-S    I12183836   
Fixtures-Furniture    7/2/2013 10    99384    DXL    FF-S    410269   
Fixtures-Appliances    7/2/2013 10    99384    DXL    FF-S    0484867-IN   
Tailor Shop Equip    7/2/2013 10    99384    DXL    FF-S    0484869-IN    Tailor
Shop Equip    7/2/2013 10    99384    DXL    FF-S    113272   
Fixtures-Mannequins    7/2/2013 10    99384    DXL    FF-S    113365   
Fixtures-Mannequins    7/2/2013

 

Page 3 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99384    DXL    FF-S    4326    Fixtures-Headsets    7/2/2013 10   
99384    DXL    FF-S    035379R    Fixtures-Display    7/2/2013 10    99384   
DXL    FF-S    0485446-IN    Tailor Shop Equip    7/3/2013 10    99384    DXL   
HW-C    4601926-D    Computer HW    7/5/2013 10    99384    DXL    HW-C   
4601926-E    Computer HW    7/5/2013 10    99384    DXL    FF-S    301090   
Fixtures-Hangers    7/9/2013 10    99384    DXL    FF-S    105863710   
Fixtures-Appliances    7/11/2013 10    99384    DXL    LHI-S    50100616   
Video Security System    7/22/2013 10    99384    DXL    LHI-S    50100617   
Video Security System    7/22/2013 10    99384    DXL    LHI-S    50101003   
Video Security System    7/22/2013 10    99384    DXL    LHI-S    A85069   
Fixtures-Safe    7/30/2013

Equipment Location: Uptown Village at Cedar Hill 305 W. FM 1382, Ceder Hill, TX
75104

10    99390    DXL    FF-S    90323    Fixtures-Display    11/6/2012 10    99390
   DXL    FF-S    113955    Fixtures-Display    11/6/2012 10    99390    DXL   
FF-S    114490    Fixtures-Display    11/6/2012 10    99390    DXL    FF-S   
114543    Fixtures-Display    11/6/2012 10    99390    DXL    FF-S    072412   
Fixtures-Chairs    11/6/2012 10    99390    DXL    FF-S    38268   
Fixtures-Display    11/6/2012 10    99390    DXL    FF-S    38271   
Fixtures-Display    11/6/2012 10    99390    DXL    FF-S    38271ADD   
Fixtures-Display    11/6/2012 10    99390    DXL    FF-S    38271ADD2   
Fixtures-Display    11/6/2012 10    99390    DXL    FF-S    102612   
Fixtures-Pool Table    11/6/2012 10    99390    DXL    FF-S    4M-20301   
Fixtures-Display    11/6/2012 10    99390    DXL    FF-S    4M-20719   
Fixtures-Display    11/6/2012 10    99390    DXL    SIGNS    005.22435    Signs
   11/6/2012 10    99390    DXL    FF-S    20551    Fixtures-Shelving   
11/6/2012 10    99390    DXL    FF-S    8295783    Fixtures-Furniture   
11/6/2012 10    99390    DXL    FF-S    030810    Fixtures-Display    11/6/2012
10    99390    DXL    FF-S    031300    Fixtures-Display    11/6/2012 10   
99390    DXL    FF-S    12064    Fixtures-Lighting    11/6/2012 10    99390   
DXL    SIGNS    977692    Signs    11/6/2012 10    99390    DXL    FF-S    99215
RI    Fixtures-Ladders    11/6/2012 10    99390    DXL    EQUIP-S    916335   
Cabling/Phones    11/6/2012 10    99390    DXL    HW-C    3897324-C    Computer
HW    11/6/2012 10    99390    DXL    FF-S    219989    Fixtures-Display   
11/6/2012 10    99390    DXL    FF-S    052264    Fixtures    11/6/2012 10   
99390    DXL    FF-S    5328086    Fixtures    11/6/2012 10    99390    DXL   
FF-S    81422    Fixtures    11/6/2012 10    99390    DXL    FF-S    SHW721210
   Fixtures    11/6/2012 10    99390    DXL    FF-S    105237369   
Fixtures-Appliances    11/6/2012 10    99390    DXL    FF-S    105240683   
Fixtures-Appliances    11/6/2012 10    99390    DXL    FF-S    105240814   
Fixtures-Appliances    11/6/2012 10    99390    DXL    FF-S    8410418   
Fixtures-Shoe Fixtures    11/6/2012 10    99390    DXL    FF-S    I07436030   
Fixtures-Furniture    11/6/2012 10    99390    DXL    FF-S    254643   
Fixtures-Appliances    11/6/2012 10    99390    DXL    FF-S    0472730-IN   
Tailor Shop Equip    11/6/2012 10    99390    DXL    FF-S    0472731-IN   
Tailor Shop Equip    11/6/2012 10    99390    DXL    FF-S    0474244-IN   
Tailor Shop Equip    11/6/2012 10    99390    DXL    FF-S    104087   
Fixtures-Mannequins    11/6/2012 10    99390    DXL    FF-S    962485   
Fixtures-Hangers    11/6/2012 10    99390    DXL    FF-S    105248480   
Fixtures-Appliances    11/8/2012 10    99390    DXL    LHI-S    18522475   
Video Security System    11/12/2012 10    99390    DXL    LHI-S    18522478   
Video Security System    11/12/2012 10    99390    DXL    FF-S    40640   
Fixtures-Display    11/19/2012 10    99390    DXL    FF-S    032244   
Fixtures-Display    11/20/2012 10    99390    DXL    FF-S    032278   
Fixtures-Display    11/21/2012 10    99390    DXL    EQUIP-S    919776   
Cabling/Phones    11/28/2012 10    99390    DXL    FF-S    032677   
Fixtures-Display    12/10/2012 10    99390    DXL    LHI-S    A78731   
Fixtures-Safe    2/3/2013 10    99390    DXL    LHI-S    A78732    Fixtures-Safe
   2/3/2013 10    99390    DXL    LHI-S    A78733    Fixtures-Safe    2/3/2013
10    99390    DXL    EQUIP-S    408439    Music System    2/3/2013 10    99390
   DXL    FF-S    053753    Fixtures    2/22/2013 10    99390    DXL    FF-S   
42771    Fixtures-Display    4/3/2013 10    99390    DXL    FF-S    035128   
Fixtures-Display    5/31/2013 10    99390    DXL    FF-S    31329    Fixtures   
5/31/2013 10    99390    DXL    SIGNS    005.229860    Signs    6/21/2013

Equipment Location: 510 NW Loop 410, Suite 106, San Antonio, TX 78216

10    99413    DXL    FF-S    115948    Fixtures-Display    4/16/2013 10   
99413    DXL    FF-S    116302    Fixtures-Display    4/16/2013 10    99413   
DXL    FF-S    116417    Fixtures-Display    4/16/2013 10    99413    DXL   
FF-S    116439    Fixtures-Display    4/16/2013 10    99413    DXL    FF-S   
012341    Fixtures-Chairs    4/16/2013 10    99413    DXL    FF-S    42234   
Fixtures-Display    4/16/2013 10    99413    DXL    FF-S    42442   
Fixtures-Display    4/16/2013 10    99413    DXL    FF-S    42442ADD   
Fixtures-Display    4/16/2013 10    99413    DXL    FF-S    DI 628652   
Fixtures-Shoe Fixtures    4/16/2013 10    99413    DXL    SIGNS    005.22626   
Signs    4/16/2013 10    99413    DXL    FF-S    20590    Fixtures-Shelving   
4/16/2013 10    99413    DXL    FF-S    8301131    Fixtures-Furniture   
4/16/2013 10    99413    DXL    FF-S    033748    Fixtures-Display    4/16/2013
10    99413    DXL    FF-S    033749    Fixtures-Display    4/16/2013 10   
99413    DXL    FF-S    135670    Fixtures-Shelving    4/16/2013 10    99413   
DXL    FF-S    135671    Fixtures-Shelving    4/16/2013

 

Page 4 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99413    DXL    FF-S    135672    Fixtures-Shelving    4/16/2013 10
   99413    DXL    FF-S    135673    Fixtures-Shelving    4/16/2013 10    99413
   DXL    SIGNS    1003852    Signs    4/16/2013 10    99413    DXL    FF-S   
A27593-1    Fixtures-Track    4/16/2013 10    99413    DXL    FF-S    A27593-0
   Fixtures-Track    4/16/2013 10    99413    DXL    FF-S    A27593-0A   
Fixtures-Track    4/16/2013 10    99413    DXL    FF-S    99857 RI   
Fixtures-Ladders    4/16/2013 10    99413    DXL    EQUIP-S    938847   
Cabling/Phones    4/16/2013 10    99413    DXL    HW-C    4351586C    Computer
HW    4/16/2013 10    99413    DXL    FF-S    054652    Fixtures    4/16/2013 10
   99413    DXL    EQUIP-S    425635    Music System    4/16/2013 10    99413   
DXL    FF-S    5341863    Fixtures    4/16/2013 10    99413    DXL    FF-S   
SHW787355    Fixtures    4/16/2013 10    99413    DXL    FF-S    SHW801221   
Fixtures    4/16/2013 10    99413    DXL    FF-S    105548416   
Fixtures-Appliances    4/16/2013 10    99413    DXL    FF-S    105554535   
Fixtures-Appliances    4/16/2013 10    99413    DXL    FF-S    I10274204   
Fixtures-Furniture    4/16/2013 10    99413    DXL    FF-S    259222   
Fixtures-Appliances    4/16/2013 10    99413    DXL    FF-S    0480531-IN   
Tailor Shop Equip    4/16/2013 10    99413    DXL    FF-S    0480532-IN   
Tailor Shop Equip    4/16/2013 10    99413    DXL    FF-S    109976   
Fixtures-Mannequins    4/16/2013 10    99413    DXL    FF-S    3946   
Fixtures-Headsets    4/16/2013 10    99413    DXL    FF-S    2999   
Fixtures-Pool Table    4/17/2013 10    99413    DXL    FF-S    034443   
Fixtures-Display    4/17/2013 10    99413    DXL    FF-S    034446   
Fixtures-Display    4/17/2013 10    99413    DXL    FF-S    43149   
Fixtures-Display    4/18/2013 10    99413    DXL    EQUIP-S    940003   
Cabling/Phones    4/19/2013 10    99413    DXL    LHI-S    19658747    Video
Security System    4/29/2013 10    99413    DXL    LHI-S    19658748    Video
Security System    4/29/2013 10    99413    DXL    FF-S    0482581-IN    Tailor
Shop Equip    5/2/2013 10    99413    DXL    FF-S    97501    Fixtures-Display
   5/13/2013 10    99413    DXL    LHI-S    A82848    Fixtures-Safe    5/17/2013
10    99413    DXL    LHI-S    19752240    Video Security System    5/20/2013 10
   99413    DXL    FF-S    035126    Fixtures-Display    5/31/2013 10    99413
   DXL    FF-S    31334    Fixtures    5/31/2013

Equipment Location: 220 Haddonfield Rd. Cherry Hill, NJ 08002

10    99447    DXL    FF-S    89406    Fixtures-Display    10/23/2012 10   
99447    DXL    FF-S    113379    Fixtures-Display    10/23/2012 10    99447   
DXL    FF-S    114205    Fixtures-Display    10/23/2012 10    99447    DXL   
FF-S    37982    Fixtures-Display    10/23/2012 10    99447    DXL    FF-S   
38002    Fixtures-Display    10/23/2012 10    99447    DXL    FF-S    38002ADD
   Fixtures-Display    10/23/2012 10    99447    DXL    FF-S    101712   
Fixtures-Pool Table    10/23/2012 10    99447    DXL    FF-S    DI 609311   
Fixtures-Shoe Fixtures    10/23/2012 10    99447    DXL    FF-S    20552   
Fixtures-Shelving    10/23/2012 10    99447    DXL    FF-S    8294908   
Fixtures-Furniture    10/23/2012 10    99447    DXL    FF-S    030785   
Fixtures-Display    10/23/2012 10    99447    DXL    SIGNS    971163    Signs   
10/23/2012 10    99447    DXL    FF-S    1254999 R9    Fixtures-Ladders   
10/23/2012 10    99447    DXL    LHI-S    A74723    Fixtures-Safe    10/23/2012
10    99447    DXL    EQUIP-S    912439    Cabling/Phones    10/23/2012 10   
99447    DXL    FF-S    219354    Fixtures-Display    10/23/2012 10    99447   
DXL    FF-S    052031    Fixtures    10/23/2012 10    99447    DXL    FF-S   
5322803    Fixtures    10/23/2012 10    99447    DXL    FF-S    80809   
Fixtures    10/23/2012 10    99447    DXL    FF-S    80809A    Fixtures   
10/23/2012 10    99447    DXL    FF-S    SHW679309    Fixtures    10/23/2012 10
   99447    DXL    FF-S    105121525    Fixtures-Appliances    10/23/2012 10   
99447    DXL    FF-S    105125537    Fixtures-Appliances    10/23/2012 10   
99447    DXL    FF-S    105129019    Fixtures-Appliances    10/23/2012 10   
99447    DXL    FF-S    105205555    Fixtures-Appliances    10/23/2012 10   
99447    DXL    FF-S    8410420    Fixtures-Shoe Fixtures    10/23/2012 10   
99447    DXL    FF-S    I07590171    Fixtures-Furniture    10/23/2012 10   
99447    DXL    FF-S    720866    Fixtures-Appliances    10/23/2012 10    99447
   DXL    FF-S    0471967-IN    Tailor Shop Equip    10/23/2012 10    99447   
DXL    FF-S    0471968-IN    Tailor Shop Equip    10/23/2012 10    99447    DXL
   FF-S    0473003-IN    Tailor Shop Equip    10/23/2012 10    99447    DXL   
FF-S    103638    Fixtures-Mannequins    10/23/2012 10    99447    DXL    FF-S
   960761    Fixtures-Hangers    10/23/2012 10    99447    DXL    FF-S    2485
   Fixtures-Hangers    10/23/2012 10    99447    DXL    EQUIP-S    402572   
Music System    10/29/2012 10    99447    DXL    SIGNS    25021    Signs   
10/30/2012 10    99447    DXL    FF-S    031895    Fixtures-Display   
10/31/2012 10    99447    DXL    FF-S    031896    Fixtures-Display   
10/31/2012 10    99447    DXL    FF-S    031901    Fixtures-Display   
10/31/2012 10    99447    DXL    FF-S    12145    Fixtures-Lighting   
10/31/2012 10    99447    DXL    FF-S    12146    Fixtures-Lighting   
10/31/2012 10    99447    DXL    FF-S    12147    Fixtures-Lighting   
10/31/2012 10    99447    DXL    FF-S    12148    Fixtures-Lighting   
10/31/2012 10    99447    DXL    HW-C    3897324-D    Computer HW    11/5/2012
10    99447    DXL    FF-S    91415    Fixtures-Display    11/19/2012 10   
99447    DXL    FF-S    032289    Fixtures-Display    11/21/2012 10    99447   
DXL    EQUIP-S    919033    Cabling/Phones    11/21/2012 10    99447    DXL   
EQUIP-S    925543    Cabling/Phones    2/3/2013 10    99447    DXL    LHI-S   
18494325    Video Security System    2/3/2013 10    99447    DXL    LHI-S   
18494335    Video Security System    2/3/2013 10    99447    DXL    FF-S    2882
   Fixtures-Headsets    2/3/2013 10    99447    DXL    FF-S    053783   
Fixtures    2/22/2013 10    99447    DXL    FF-S    7624    Fixtures-Lighting   
3/19/2013 10    99447    DXL    FF-S    31335    Fixtures    5/31/2013 10   
99447    DXL    EQUIP-S    950689    Cabling/Phones    7/2/2013

Equipment Location: 4601 Creedmor Road Suite 105, Raleigh, NC 27612

10    99505    DXL    FF-S    91889    Fixtures-Display    12/4/2012 10    99505
   DXL    FF-S    113808    Fixtures-Display    12/4/2012 10    99505    DXL   
FF-S    114830    Fixtures-Display    12/4/2012

 

Page 5 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99505    DXL    FF-S    114886    Fixtures-Display    12/4/2012 10   
99505    DXL    FF-S    017735    Fixtures-Chairs    12/4/2012 10    99505   
DXL    FF-S    39055    Fixtures-Display    12/4/2012 10    99505    DXL    FF-S
   39083    Fixtures-Display    12/4/2012 10    99505    DXL    FF-S    40798   
Fixtures-Display    12/4/2012 10    99505    DXL    FF-S    39083ADD   
Fixtures-Display    12/4/2012 10    99505    DXL    FF-S    4M-20898   
Fixtures-Display    12/4/2012 10    99505    DXL    FF-S    DI 614063   
Fixtures-Shoe Fixtures    12/4/2012 10    99505    DXL    FF-S    20553   
Fixtures-Shelving    12/4/2012 10    99505    DXL    FF-S    20561   
Fixtures-Shelving    12/4/2012 10    99505    DXL    FF-S    20574   
Fixtures-Shelving    12/4/2012 10    99505    DXL    FF-S    8296807   
Fixtures-Furniture    12/4/2012 10    99505    DXL    FF-S    032313   
Fixtures-Display    12/4/2012 10    99505    DXL    FF-S    12159   
Fixtures-Lighting    12/4/2012 10    99505    DXL    FF-S    12160   
Fixtures-Lighting    12/4/2012 10    99505    DXL    SIGNS    981223    Signs   
12/4/2012 10    99505    DXL    FF-S    A27439-0    Fixtures-Track    12/4/2012
10    99505    DXL    FF-S    99339 RI    Fixtures-Ladders    12/4/2012 10   
99505    DXL    FF-S    219671    Fixtures-Display    12/4/2012 10    99505   
DXL    FF-S    052589    Fixtures    12/4/2012 10    99505    DXL    FF-S   
5328636    Fixtures    12/4/2012 10    99505    DXL    FF-S    80810    Fixtures
   12/4/2012 10    99505    DXL    FF-S    80810A    Fixtures    12/4/2012 10   
99505    DXL    FF-S    55265    Visual    12/4/2012 10    99505    DXL    FF-S
   SHW705477    Fixtures    12/4/2012 10    99505    DXL    FF-S    105211464   
Fixtures-Appliances    12/4/2012 10    99505    DXL    FF-S    105212894   
Fixtures-Appliances    12/4/2012 10    99505    DXL    FF-S    105219421   
Fixtures-Appliances    12/4/2012 10    99505    DXL    FF-S    105236579   
Fixtures-Appliances    12/4/2012 10    99505    DXL    FF-S    I08051860   
Fixtures-Furniture    12/4/2012 10    99505    DXL    FF-S    344325   
Fixtures-Appliances    12/4/2012 10    99505    DXL    FF-S    0475200-IN   
Tailor Shop Equip    12/4/2012 10    99505    DXL    FF-S    0475201-IN   
Tailor Shop Equip    12/4/2012 10    99505    DXL    FF-S    104767   
Fixtures-Mannequins    12/4/2012 10    99505    DXL    FF-S    968398   
Fixtures-Hangers    12/4/2012 10    99505    DXL    FF-S    2930   
Fixtures-Pool Table    12/6/2012 10    99505    DXL    HW-C    3960139E   
Computer HW    12/8/2012 10    99505    DXL    FF-S    032650   
Fixtures-Display    12/9/2012 10    99505    DXL    FF-S    032651   
Fixtures-Display    12/9/2012 10    99505    DXL    FF-S    032671   
Fixtures-Display    12/10/2012 10    99505    DXL    FF-S    032679   
Fixtures-Display    12/10/2012 10    99505    DXL    FF-S    115326   
Fixtures-Display    12/13/2012 10    99505    DXL    FF-S    41127   
Fixtures-Display    12/20/2012 10    99505    DXL    FF-S    41127ADD   
Fixtures-Display    12/20/2012 10    99505    DXL    FF-S    032990   
Fixtures-Display    12/28/2012 10    99505    DXL    SIGNS    25344    Signs   
1/14/2013 10    99505    DXL    LHI-S    18956431    Video Security System   
1/21/2013 10    99505    DXL    LHI-S    18956432    Video Security System   
1/21/2013 10    99505    DXL    HW-S    137775    POS Register    2/3/2013 10   
99505    DXL    EQUIP-S    921779    Cabling/Phones    2/3/2013 10    99505   
DXL    EQUIP-S    405080    Music System    2/3/2013 10    99505    DXL    FF-S
   0476330-IN    Tailor Shop Equip    2/3/2013 10    99505    DXL    FF-S   
3308    Fixtures-Headsets    2/3/2013 10    99505    DXL    FF-S    053756   
Fixtures    2/22/2013 10    99505    DXL    LHI-S    A80295    Fixtures-Safe   
2/26/2013 10    99505    DXL    FF-S    035143    Fixtures-Display    5/31/2013
10    99505    DXL    FF-S    31360    Fixtures    5/31/2013

Equipment Location: Sawgrass Commons 13001 W. Sunrise Blvd. Sunrise, FL 33323

10    99541    DXL    FF-S    94822    Fixtures-Display    3/22/2013 10    99541
   DXL    FF-S    115444    Fixtures-Display    3/22/2013 10    99541    DXL   
FF-S    116021    Fixtures-Display    3/22/2013 10    99541    DXL    FF-S   
116058    Fixtures-Display    3/22/2013 10    99541    DXL    FF-S    116060   
Fixtures-Display    3/22/2013 10    99541    DXL    FF-S    081012A   
Fixtures-Chairs    3/22/2013 10    99541    DXL    FF-S    41545   
Fixtures-Display    3/22/2013 10    99541    DXL    FF-S    41730   
Fixtures-Display    3/22/2013 10    99541    DXL    FF-S    4M-20630   
Fixtures-Display    3/22/2013 10    99541    DXL    FF-S    DI 625615   
Fixtures-Shoe Fixtures    3/22/2013 10    99541    DXL    FF-S    20573   
Fixtures-Shelving    3/22/2013 10    99541    DXL    FF-S    8299921   
Fixtures-Furniture    3/22/2013 10    99541    DXL    FF-S    032649   
Fixtures-Display    3/22/2013 10    99541    DXL    FF-S    033341   
Fixtures-Display    3/22/2013 10    99541    DXL    FF-S    033853   
Fixtures-Display    3/22/2013 10    99541    DXL    FF-S    033855   
Fixtures-Display    3/22/2013 10    99541    DXL    FF-S    12365   
Fixtures-Lighting    3/22/2013 10    99541    DXL    SIGNS    978898    Signs   
3/22/2013 10    99541    DXL    FF-S    A27421-0    Fixtures-Track    3/22/2013
10    99541    DXL    FF-S    A27421DT    Fixtures-Track    3/22/2013 10   
99541    DXL    SIGNS    02062013    Signs    3/22/2013 10    99541    DXL   
FF-S    99744 RI    Fixtures-Ladders    3/22/2013 10    99541    DXL    LHI-S   
A80253    Fixtures-Safe    3/22/2013 10    99541    DXL    EQUIP-S    933775   
Cabling/Phones    3/22/2013 10    99541    DXL    HW-C    4283971D    Computer
HW    3/22/2013 10    99541    DXL    FF-S    220922    Fixtures-Display   
3/22/2013 10    99541    DXL    FF-S    053728    Fixtures    3/22/2013 10   
99541    DXL    FF-S    5335212    Fixtures    3/22/2013 10    99541    DXL   
FF-S    SHW746714    Fixtures    3/22/2013 10    99541    DXL    FF-S   
105356067    Fixtures-Appliances    3/22/2013 10    99541    DXL    FF-S   
105360540    Fixtures-Appliances    3/22/2013 10    99541    DXL    FF-S   
8447236    Fixtures-Shoe Fixtures    3/22/2013 10    99541    DXL    FF-S   
I09461009    Fixtures-Furniture    3/22/2013 10    99541    DXL    FF-S   
687185    Fixtures-Appliances    3/22/2013 10    99541    DXL    FF-S   
0478959-IN    Tailor Shop Equip    3/22/2013 10    99541    DXL    FF-S   
0478967-IN    Tailor Shop Equip    3/22/2013 10    99541    DXL    FF-S   
0480706-IN    Tailor Shop Equip    3/22/2013 10    99541    DXL    FF-S   
108099    Fixtures-Mannequins    3/22/2013

 

Page 6 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99541    DXL    FF-S    LNL3824    Fixtures-Headsets    3/22/2013 10
   99541    DXL    SIGNS    25628    Signs    3/23/2013 10    99541    DXL   
FF-S    2989    Fixtures-Pool Table    3/25/2013 10    99541    DXL    LHI-S   
19437281    Video Security System    3/25/2013 10    99541    DXL    LHI-S   
19437282    Video Security System    3/25/2013 10    99541    DXL    LHI-S   
19437362    Video Security System    3/25/2013 10    99541    DXL    EQUIP-S   
417383    Music System    3/26/2013 10    99541    DXL    LHI-S    19536791   
Video Security System    4/15/2013 10    99541    DXL    EQUIP-S    940952   
Cabling/Phones    4/26/2013 10    99541    DXL    SIGNS    13-0749    Signs   
5/15/2013 10    99541    DXL    SIGNS    25835    Signs    5/17/2013 10    99541
   DXL    FF-S    035133    Fixtures-Display    5/31/2013 10    99541    DXL   
FF-S    31359    Fixtures    5/31/2013

Equipment Location: 1470 Pleasant Valley Rd. Manchester, CT 06040

10    99573    DXL    FF-S    92184    Fixtures-Display    12/14/2012 10   
99573    DXL    FF-S    114321    Fixtures-Display    12/14/2012 10    99573   
DXL    FF-S    114617    Fixtures-Display    12/14/2012 10    99573    DXL   
FF-S    115214    Fixtures-Display    12/14/2012 10    99573    DXL    FF-S   
115292    Fixtures-Display    12/14/2012 10    99573    DXL    FF-S    011746   
Fixtures-Chairs    12/14/2012 10    99573    DXL    FF-S    39445   
Fixtures-Display    12/14/2012 10    99573    DXL    FF-S    39451   
Fixtures-Display    12/14/2012 10    99573    DXL    FF-S    40356   
Fixtures-Display    12/14/2012 10    99573    DXL    FF-S    40922   
Fixtures-Display    12/14/2012 10    99573    DXL    FF-S    41022   
Fixtures-Display    12/14/2012 10    99573    DXL    FF-S    39451ADD   
Fixtures-Display    12/14/2012 10    99573    DXL    FF-S    39451ADD2   
Fixtures-Display    12/14/2012 10    99573    DXL    FF-S    4M-21015   
Fixtures-Display    12/14/2012 10    99573    DXL    FF-S    DI 616980   
Fixtures-Shoe Fixtures    12/14/2012 10    99573    DXL    FF-S    20558   
Fixtures-Shelving    12/14/2012 10    99573    DXL    FF-S    8297630   
Fixtures-Furniture    12/14/2012 10    99573    DXL    FF-S    032250   
Fixtures-Display    12/14/2012 10    99573    DXL    FF-S    032256   
Fixtures-Display    12/14/2012 10    99573    DXL    FF-S    032654   
Fixtures-Display    12/14/2012 10    99573    DXL    FF-S    032655   
Fixtures-Display    12/14/2012 10    99573    DXL    FF-S    032672   
Fixtures-Display    12/14/2012 10    99573    DXL    FF-S    032729   
Fixtures-Display    12/14/2012 10    99573    DXL    FF-S    032730   
Fixtures-Display    12/14/2012 10    99573    DXL    FF-S    032775   
Fixtures-Display    12/14/2012 10    99573    DXL    SIGNS    983539    Signs   
12/14/2012 10    99573    DXL    FF-S    A27469-0    Fixtures-Track   
12/14/2012 10    99573    DXL    FF-S    99399 RI    Fixtures-Ladders   
12/14/2012 10    99573    DXL    EQUIP-S    929107    Cabling/Phones   
12/14/2012 10    99573    DXL    FF-S    219830    Fixtures-Display   
12/14/2012 10    99573    DXL    FF-S    052795    Fixtures    12/14/2012 10   
99573    DXL    FF-S    5329878    Fixtures    12/14/2012 10    99573    DXL   
FF-S    SHW741075    Fixtures    12/14/2012 10    99573    DXL    FF-S   
SHW741075A    Fixtures    12/14/2012 10    99573    DXL    FF-S    105232985   
Fixtures-Appliances    12/14/2012 10    99573    DXL    FF-S    105234027   
Fixtures-Appliances    12/14/2012 10    99573    DXL    FF-S    105245293   
Fixtures-Appliances    12/14/2012 10    99573    DXL    FF-S    105287990   
Fixtures-Appliances    12/14/2012 10    99573    DXL    FF-S    I08159551   
Fixtures-Furniture    12/14/2012 10    99573    DXL    FF-S    I08199346   
Fixtures-Furniture    12/14/2012 10    99573    DXL    FF-S    061076   
Fixtures-Appliances    12/14/2012 10    99573    DXL    HW-S    678447D   
Computer HW    12/14/2012 10    99573    DXL    HW-S    678447I    Computer HW
   12/14/2012 10    99573    DXL    FF-S    0475392-IN    Tailor Shop Equip   
12/14/2012 10    99573    DXL    FF-S    0475393-IN    Tailor Shop Equip   
12/14/2012 10    99573    DXL    FF-S    0476691-IN    Tailor Shop Equip   
12/20/2012 10    99573    DXL    FF-S    010213    Fixtures-Pool Table   
1/2/2013 10    99573    DXL    FF-S    0477664-IN    Tailor Shop Equip   
1/18/2013 10    99573    DXL    FF-S    12348    Fixtures-Lighting    2/3/2013
10    99573    DXL    EQUIP-S    924967    Cabling/Phones    2/3/2013 10   
99573    DXL    EQUIP-S    925541    Cabling/Phones    2/3/2013 10    99573   
DXL    SIGNS    25268    Signs    2/3/2013 10    99573    DXL    EQUIP-S   
412438    Music System    2/3/2013 10    99573    DXL    LHI-S    18869481   
Video Security System    2/3/2013 10    99573    DXL    LHI-S    18869482   
Video Security System    2/3/2013 10    99573    DXL    FF-S    105006   
Fixtures-Mannequins    2/3/2013 10    99573    DXL    FF-S    3553   
Fixtures-Headsets    2/3/2013 10    99573    DXL    LHI-S    A80252   
Fixtures-Safe    2/22/2013 10    99573    DXL    FF-S    053772    Fixtures   
2/22/2013 10    99573    DXL    FF-S    7773    Fixtures-Lighting    3/26/2013
10    99573    DXL    FF-S    42666    Fixtures-Display    3/27/2013 10    99573
   DXL    EQUIP-S    940002    Cabling/Phones    4/19/2013 10    99573    DXL   
FF-S    9051023-CM    Tailor Shop Equip    5/10/2013 10    99573    DXL    FF-S
   035112    Fixtures-Display    5/31/2013 10    99573    DXL    FF-S    31358
   Fixtures    5/31/2013

Equipment Location: Baybrook passage 19419 Gulf Freeway Webster, TX 77598

10    99625    DXL    FF-S    071712    Fixtures-Chairs    7/17/2012 10    99625
   DXL    FF-S    89408-R    Fixtures-Display    10/30/2012 10    99625    DXL
   FF-S    113485    Fixtures-Display    10/30/2012 10    99625    DXL    FF-S
   113979    Fixtures-Display    10/30/2012 10    99625    DXL    FF-S    114101
   Fixtures-Display    10/30/2012 10    99625    DXL    FF-S    114363   
Fixtures-Display    10/30/2012 10    99625    DXL    FF-S    114378   
Fixtures-Display    10/30/2012 10    99625    DXL    FF-S    38293   
Fixtures-Display    10/30/2012 10    99625    DXL    FF-S    40347   
Fixtures-Display    10/30/2012 10    99625    DXL    FF-S    38323ADD   
Fixtures-Display    10/30/2012 10    99625    DXL    FF-S    102612   
Fixtures-Pool Table    10/30/2012 10    99625    DXL    FF-S    4M-20302   
Fixtures-Display    10/30/2012 10    99625    DXL    FF-S    DI 608184   
Fixtures-Shoe Fixtures    10/30/2012 10    99625    DXL    FF-S    20550   
Fixtures-Shelving    10/30/2012 10    99625    DXL    FF-S    8295221   
Fixtures-Furniture    10/30/2012

 

Page 7 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99625    DXL    FF-S    030811    Fixtures-Display    10/30/2012 10
   99625    DXL    FF-S    030812    Fixtures-Display    10/30/2012 10    99625
   DXL    FF-S    12065    Fixtures-Lighting    10/30/2012 10    99625    DXL   
FF-S    12066    Fixtures-Lighting    10/30/2012 10    99625    DXL    FF-S   
12067    Fixtures-Lighting    10/30/2012 10    99625    DXL    SIGNS    972924
   Signs    10/30/2012 10    99625    DXL    FF-S    99064RI    Fixtures-Ladders
   10/30/2012 10    99625    DXL    LHI-S    A74772    Fixtures-Safe   
10/30/2012 10    99625    DXL    EQUIP-S    912438    Cabling/Phones   
10/30/2012 10    99625    DXL    FF-S    219215    Fixtures-Display   
10/30/2012 10    99625    DXL    EQUIP-S    400395    Music System    10/30/2012
10    99625    DXL    FF-S    5324553    Fixtures    10/30/2012 10    99625   
DXL    FF-S    5327460    Fixtures    10/30/2012 10    99625    DXL    FF-S   
81028    Fixtures    10/30/2012 10    99625    DXL    FF-S    SHW698795   
Fixtures    10/30/2012 10    99625    DXL    FF-S    105129230   
Fixtures-Appliances    10/30/2012 10    99625    DXL    FF-S    105133139   
Fixtures-Appliances    10/30/2012 10    99625    DXL    FF-S    105217244   
Fixtures-Appliances    10/30/2012 10    99625    DXL    FF-S    8407243   
Fixtures-Shoe Fixtures    10/30/2012 10    99625    DXL    FF-S    I06909178   
Fixtures-Furniture    10/30/2012 10    99625    DXL    FF-S    839590   
Fixtures-Appliances    10/30/2012 10    99625    DXL    FF-S    0472254-IN   
Tailor Shop Equip    10/30/2012 10    99625    DXL    FF-S    0472266-IN   
Tailor Shop Equip    10/30/2012 10    99625    DXL    FF-S    103837   
Fixtures-Mannequins    10/30/2012 10    99625    DXL    FF-S    485   
Fixtures-Hangers    10/30/2012 10    99625    DXL    SIGNS    005.22283    Signs
   10/31/2012 10    99625    DXL    FF-S    031898    Fixtures-Display   
10/31/2012 10    99625    DXL    FF-S    032247    Fixtures-Display   
11/20/2012 10    99625    DXL    LHI-S    A77202    Fixtures-Safe    11/20/2012
10    99625    DXL    FF-S    91696    Fixtures-Display    11/21/2012 10   
99625    DXL    HW-C    3960139F    Computer HW    12/8/2012 10    99625    DXL
   FF-S    0478327-IN    Tailor Shop Equip    2/1/2013 10    99625    DXL   
LHI-S    18494205    Video Security System    2/3/2013 10    99625    DXL   
LHI-S    18641053    Video Security System    2/3/2013 10    99625    DXL   
FF-S    3301    Fixtures-Headsets    2/3/2013 10    99625    DXL    FF-S   
053759    Fixtures    2/22/2013 10    99625    DXL    FF-S    43958   
Fixtures-Display    5/21/2013 10    99625    DXL    FF-S    035129   
Fixtures-Display    5/31/2013 10    99625    DXL    FF-S    31356    Fixtures   
5/31/2013

Equipment Location: 4935-B North Blackstone Ave., Fresno, CA 93710

10    99714    DXL    FF-S    91600    Fixtures-Display    1/9/2013 10    99714
   DXL    FF-S    91712    Fixtures-Display    1/9/2013 10    99714    DXL   
FF-S    113819    Fixtures-Display    1/9/2013 10    99714    DXL    FF-S   
114427    Fixtures-Display    1/9/2013 10    99714    DXL    FF-S    114944   
Fixtures-Display    1/9/2013 10    99714    DXL    FF-S    114986   
Fixtures-Display    1/9/2013 10    99714    DXL    FF-S    115013   
Fixtures-Display    1/9/2013 10    99714    DXL    FF-S    115103   
Fixtures-Display    1/9/2013 10    99714    DXL    FF-S    011732   
Fixtures-Chairs    1/9/2013 10    99714    DXL    FF-S    39380   
Fixtures-Display    1/9/2013 10    99714    DXL    FF-S    39444   
Fixtures-Display    1/9/2013 10    99714    DXL    FF-S    39444ADD   
Fixtures-Display    1/9/2013 10    99714    DXL    FF-S    2930    Fixtures-Pool
Table    1/9/2013 10    99714    DXL    FF-S    4M-20899    Fixtures-Display   
1/9/2013 10    99714    DXL    FF-S    DI 614614    Fixtures-Shoe Fixtures   
1/9/2013 10    99714    DXL    SIGNS    005.22497    Signs    1/9/2013 10   
99714    DXL    FF-S    20570    Fixtures-Shelving    1/9/2013 10    99714   
DXL    FF-S    8296712    Fixtures-Furniture    1/9/2013 10    99714    DXL   
FF-S    031324    Fixtures-Display    1/9/2013 10    99714    DXL    FF-S   
032280    Fixtures-Display    1/9/2013 10    99714    DXL    FF-S    032652   
Fixtures-Display    1/9/2013 10    99714    DXL    FF-S    032673   
Fixtures-Display    1/9/2013 10    99714    DXL    SIGNS    982255    Signs   
1/9/2013 10    99714    DXL    FF-S    A27463-0    Fixtures-Track    1/9/2013 10
   99714    DXL    FF-S    99341 RI    Fixtures-Ladders    1/9/2013 10    99714
   DXL    FF-S    220079    Fixtures-Display    1/9/2013 10    99714    DXL   
FF-S    052707    Fixtures    1/9/2013 10    99714    DXL    FF-S    55265   
Visual    1/9/2013 10    99714    DXL    FF-S    SHW727083    Fixtures   
1/9/2013 10    99714    DXL    FF-S    SHW727083    Fixtures    1/9/2013 10   
99714    DXL    FF-S    105245478    Fixtures-Appliances    1/9/2013 10    99714
   DXL    FF-S    105248008    Fixtures-Appliances    1/9/2013 10    99714   
DXL    FF-S    105269025    Fixtures-Appliances    1/9/2013 10    99714    DXL
   FF-S    105270878    Fixtures-Appliances    1/9/2013 10    99714    DXL   
FF-S    8423373    Fixtures-Shoe Fixtures    1/9/2013 10    99714    DXL    FF-S
   I08051866    Fixtures-Furniture    1/9/2013 10    99714    DXL    FF-S   
240127    Fixtures-Appliances    1/9/2013 10    99714    DXL    FF-S   
0476987-IN    Tailor Shop Equip    1/9/2013 10    99714    DXL    FF-S   
0476988-IN    Tailor Shop Equip    1/9/2013 10    99714    DXL    FF-S    104768
   Fixtures-Mannequins    1/9/2013 10    99714    DXL    FF-S    41228   
Fixtures-Display    1/9/2013 10    99714    DXL    FF-S    968398   
Fixtures-Hangers    1/9/2013 10    99714    DXL    EQUIP-S    926904   
Cabling/Phones    1/11/2013 10    99714    DXL    FF-S    0477665-IN    Tailor
Shop Equip    1/18/2013 10    99714    DXL    LHI-S    19087901    Video
Security System    1/31/2013 10    99714    DXL    LHI-S    19087902    Video
Security System    1/31/2013 10    99714    DXL    LHI-S    19088095    Video
Security System    1/31/2013 10    99714    DXL    LHI-S    19088096    Video
Security System    1/31/2013 10    99714    DXL    FF-S    12336   
Fixtures-Lighting    2/3/2013 10    99714    DXL    FF-S    12337   
Fixtures-Lighting    2/3/2013 10    99714    DXL    FF-S    12339   
Fixtures-Lighting    2/3/2013 10    99714    DXL    EQUIP-S    924448   
Cabling/Phones    2/3/2013 10    99714    DXL    HW-C    4046432C    Computer HW
   2/3/2013 10    99714    DXL    EQUIP-S    412288    Music System    2/3/2013
10    99714    DXL    FF-S    5335775    Fixtures    2/3/2013 10    99714    DXL
   FF-S    82177    Fixtures    2/3/2013

 

Page 8 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99714    DXL    FF-S    82177A    Fixtures    2/3/2013 10    99714   
DXL    FF-S    3306    Fixtures-Headsets    2/3/2013 10    99714    DXL    LHI-S
   A80255    Fixtures-Safe    2/22/2013 10    99714    DXL    FF-S    053780   
Fixtures    2/22/2013 10    99714    DXL    LHI-S    19505690    Video Security
System    4/8/2013 10    99714    DXL    FF-S    035124    Fixtures-Display   
5/31/2013 10    99714    DXL    FF-S    31352    Fixtures    5/31/2013

Equipment Location: 4055 N Oracle Rd., Tucson, AZ 85705

10    99739    DXL    FF-S    113059    Fixtures-Display    4/30/2013 10   
99739    DXL    FF-S    116023    Fixtures-Display    4/30/2013 10    99739   
DXL    FF-S    116040    Fixtures-Display    4/30/2013 10    99739    DXL   
FF-S    116191    Fixtures-Display    4/30/2013 10    99739    DXL    FF-S   
116473    Fixtures-Display    4/30/2013 10    99739    DXL    FF-S    116650   
Fixtures-Display    4/30/2013 10    99739    DXL    FF-S    116684   
Fixtures-Display    4/30/2013 10    99739    DXL    FF-S    116790   
Fixtures-Display    4/30/2013 10    99739    DXL    FF-S    012316   
Fixtures-Chairs    4/30/2013 10    99739    DXL    FF-S    42050   
Fixtures-Display    4/30/2013 10    99739    DXL    FF-S    42407   
Fixtures-Display    4/30/2013 10    99739    DXL    FF-S    42701   
Fixtures-Display    4/30/2013 10    99739    DXL    FF-S    42977   
Fixtures-Display    4/30/2013 10    99739    DXL    FF-S    42050ADD   
Fixtures-Display    4/30/2013 10    99739    DXL    LHI-S    37608    Signs   
4/30/2013 10    99739    DXL    FF-S    DI 631552    Fixtures-Shoe Fixtures   
4/30/2013 10    99739    DXL    SIGNS    005.22624    Signs    4/30/2013 10   
99739    DXL    SIGNS    005.22624B    Signs    4/30/2013 10    99739    DXL   
FF-S    20588    Fixtures-Shelving    4/30/2013 10    99739    DXL    FF-S   
8301378    Fixtures-Furniture    4/30/2013 10    99739    DXL    FF-S    034279
   Fixtures-Display    4/30/2013 10    99739    DXL    FF-S    034280   
Fixtures-Display    4/30/2013 10    99739    DXL    FF-S    034689   
Fixtures-Display    4/30/2013 10    99739    DXL    FF-S    135660   
Fixtures-Shelving    4/30/2013 10    99739    DXL    SIGNS    1000450    Signs
   4/30/2013 10    99739    DXL    FF-S    A27605-0    Fixtures-Track   
4/30/2013 10    99739    DXL    FF-S    99971 RI    Fixtures-Ladders   
4/30/2013 10    99739    DXL    LHI-S    A80316    Fixtures-Safe    4/30/2013 10
   99739    DXL    FF-S    054805    Fixtures    4/30/2013 10    99739    DXL   
FF-S    5342508    Fixtures    4/30/2013 10    99739    DXL    FF-S    SHW794748
   Fixtures    4/30/2013 10    99739    DXL    FF-S    105414110   
Fixtures-Appliances    4/30/2013 10    99739    DXL    FF-S    105416933   
Fixtures-Appliances    4/30/2013 10    99739    DXL    FF-S    105420153   
Fixtures-Appliances    4/30/2013 10    99739    DXL    FF-S    105422317   
Fixtures-Appliances    4/30/2013 10    99739    DXL    LHI-S    19658764   
Video Security System    4/30/2013 10    99739    DXL    LHI-S    19658765   
Video Security System    4/30/2013 10    99739    DXL    FF-S    8465797   
Fixtures-Shoe Fixtures    4/30/2013 10    99739    DXL    FF-S    I10169555   
Fixtures-Furniture    4/30/2013 10    99739    DXL    FF-S    502569   
Fixtures-Appliances    4/30/2013 10    99739    DXL    FF-S    0481427-IN   
Tailor Shop Equip    4/30/2013 10    99739    DXL    FF-S    0481428-IN   
Tailor Shop Equip    4/30/2013 10    99739    DXL    FF-S    110551   
Fixtures-Mannequins    4/30/2013 10    99739    DXL    FF-S    3997   
Fixtures-Headsets    4/30/2013 10    99739    DXL    FF-S    0482578-IN   
Tailor Shop Equip    5/2/2013 10    99739    DXL    HW-C    4451536-B   
Computer HW    5/6/2013 10    99739    DXL    FF-S    3006    Fixtures-Pool
Table    5/8/2013 10    99739    DXL    FF-S    19065    Fixtures-Display   
5/16/2013 10    99739    DXL    EQUIP-S    944819    Cabling/Phones    5/23/2013
10    99739    DXL    EQUIP-S    430516    Music System    5/29/2013 10    99739
   DXL    FF-S    035119    Fixtures-Display    5/31/2013 10    99739    DXL   
FF-S    31349    Fixtures    5/31/2013 10    99739    DXL    EQUIP-S    946594
   Cabling/Phones    6/6/2013 10    99739    DXL    FF-S    035269   
Fixtures-Display    6/14/2013

Equipment Location: 3258 Silas Creek Parkway, Winston-Salem, NC 27103

10    99783    DXL    FF-S    91887    Fixtures-Display    12/4/2012 10    99783
   DXL    FF-S    113966    Fixtures-Display    12/4/2012 10    99783    DXL   
FF-S    114885    Fixtures-Display    12/4/2012 10    99783    DXL    FF-S   
114943    Fixtures-Display    12/4/2012 10    99783    DXL    FF-S    114946   
Fixtures-Display    12/4/2012 10    99783    DXL    FF-S    011701   
Fixtures-Chairs    12/4/2012 10    99783    DXL    FF-S    39090   
Fixtures-Display    12/4/2012 10    99783    DXL    FF-S    39094   
Fixtures-Display    12/4/2012 10    99783    DXL    FF-S    40754   
Fixtures-Display    12/4/2012 10    99783    DXL    FF-S    40829   
Fixtures-Display    12/4/2012 10    99783    DXL    FF-S    39094ADD   
Fixtures-Display    12/4/2012 10    99783    DXL    FF-S    4M-21014   
Fixtures-Display    12/4/2012 10    99783    DXL    FF-S    DI 614797   
Fixtures-Shoe Fixtures    12/4/2012 10    99783    DXL    SIGNS    005.22501   
Signs    12/4/2012 10    99783    DXL    FF-S    20568    Fixtures-Shelving   
12/4/2012 10    99783    DXL    FF-S    20576    Fixtures-Shelving    12/4/2012
10    99783    DXL    FF-S    8296806    Fixtures-Furniture    12/4/2012 10   
99783    DXL    FF-S    031303    Fixtures-Display    12/4/2012 10    99783   
DXL    FF-S    032281    Fixtures-Display    12/4/2012 10    99783    DXL   
SIGNS    982251    Signs    12/4/2012 10    99783    DXL    FF-S    A27440-0   
Fixtures-Track    12/4/2012 10    99783    DXL    FF-S    99340 RI   
Fixtures-Ladders    12/4/2012 10    99783    DXL    FF-S    220058   
Fixtures-Display    12/4/2012 10    99783    DXL    FF-S    052639    Fixtures
   12/4/2012 10    99783    DXL    FF-S    5328085    Fixtures    12/4/2012 10
   99783    DXL    FF-S    81729    Fixtures    12/4/2012 10    99783    DXL   
FF-S    81729A    Fixtures    12/4/2012 10    99783    DXL    FF-S    55265   
Visual    12/4/2012 10    99783    DXL    FF-S    SHW713825    Fixtures   
12/4/2012 10    99783    DXL    FF-S    105211463    Fixtures-Appliances   
12/4/2012 10    99783    DXL    FF-S    105212473    Fixtures-Appliances   
12/4/2012 10    99783    DXL    FF-S    105219422    Fixtures-Appliances   
12/4/2012

 

Page 9 of 10



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    99783    DXL    FF-S    105287850    Fixtures-Appliances    12/4/2012
10    99783    DXL    FF-S    I08025800    Fixtures-Furniture    12/4/2012 10   
99783    DXL    FF-S    I08049708    Fixtures-Furniture    12/4/2012 10    99783
   DXL    FF-S    923883    Fixtures-Appliances    12/4/2012 10    99783    DXL
   FF-S    104766    Fixtures-Mannequins    12/4/2012 10    99783    DXL    FF-S
   968398    Fixtures-Hangers    12/4/2012 10    99783    DXL    FF-S   
0475873-IN    Tailor Shop Equip    12/5/2012 10    99783    DXL    FF-S   
0475874-IN    Tailor Shop Equip    12/5/2012 10    99783    DXL    FF-S    2930
   Fixtures-Pool Table    12/6/2012 10    99783    DXL    FF-S    032653   
Fixtures-Display    12/9/2012 10    99783    DXL    FF-S    032670   
Fixtures-Display    12/10/2012 10    99783    DXL    FF-S    032680   
Fixtures-Display    12/10/2012 10    99783    DXL    FF-S    41128   
Fixtures-Display    12/20/2012 10    99783    DXL    FF-S    41128ADD   
Fixtures-Display    12/20/2012 10    99783    DXL    FF-S    115433   
Fixtures-Display    12/21/2012 10    99783    DXL    EQUIP-S    409535    Music
System    12/21/2012 10    99783    DXL    FF-S    032989    Fixtures-Display   
12/28/2012 10    99783    DXL    HW-S    137775    POS Register    2/3/2013 10
   99783    DXL    FF-S    12355    Fixtures-Lighting    2/3/2013 10    99783   
DXL    FF-S    12356    Fixtures-Lighting    2/3/2013 10    99783    DXL    FF-S
   12357    Fixtures-Lighting    2/3/2013 10    99783    DXL    EQUIP-S   
924447    Cabling/Phones    2/3/2013 10    99783    DXL    LHI-S    18739695   
Video Security System    2/3/2013 10    99783    DXL    LHI-S    18739696   
Video Security System    2/3/2013 10    99783    DXL    FF-S    0476329-IN   
Tailor Shop Equip    2/3/2013 10    99783    DXL    FF-S    3309   
Fixtures-Headsets    2/3/2013 10    99783    DXL    FF-S    053757    Fixtures
   2/22/2013 10    99783    DXL    LHI-S    A80296    Fixtures-Safe    2/26/2013
10    99783    DXL    FF-S    7375    Fixtures-Lighting    3/11/2013 10    99783
   DXL    FF-S    035142    Fixtures-Display    5/31/2013 10    99783    DXL   
FF-S    31348    Fixtures    5/31/2013

Equipment Location: 7530 West Bell Rd. Ste 103A-B, Glendale, AZ 85308

10    99849    DXL    FF-S    116854    Fixtures-Display    6/25/2013 10   
99849    DXL    FF-S    117233    Fixtures-Display    6/25/2013 10    99849   
DXL    FF-S    117356    Fixtures-Display    6/25/2013 10    99849    DXL   
FF-S    012416    Fixtures-Chairs    6/25/2013 10    99849    DXL    FF-S   
43655    Fixtures-Display    6/25/2013 10    99849    DXL    FF-S    43837   
Fixtures-Display    6/25/2013 10    99849    DXL    FF-S    44088   
Fixtures-Display    6/25/2013 10    99849    DXL    FF-S    3030   
Fixtures-Pool Table    6/25/2013 10    99849    DXL    LHI-S    38547    Signs
   6/25/2013 10    99849    DXL    FF-S    19109    Fixtures-Display   
6/25/2013 10    99849    DXL    FF-S    DI 638872    Fixtures-Shoe Fixtures   
6/25/2013 10    99849    DXL    SIGNS    005.22625    Signs    6/25/2013 10   
99849    DXL    FF-S    20595    Fixtures-Shelving    6/25/2013 10    99849   
DXL    FF-S    8303266    Fixtures-Furniture    6/25/2013 10    99849    DXL   
FF-S    035091    Fixtures-Display    6/25/2013 10    99849    DXL    FF-S   
035095    Fixtures-Display    6/25/2013 10    99849    DXL    FF-S    035096   
Fixtures-Display    6/25/2013 10    99849    DXL    FF-S    035117   
Fixtures-Display    6/25/2013 10    99849    DXL    FF-S    035270   
Fixtures-Display    6/25/2013 10    99849    DXL    FF-S    10189   
Fixtures-Shelving    6/25/2013 10    99849    DXL    FF-S    137120   
Fixtures-Shelving    6/25/2013 10    99849    DXL    FF-S    137121   
Fixtures-Shelving    6/25/2013 10    99849    DXL    FF-S    137122   
Fixtures-Shelving    6/25/2013 10    99849    DXL    SIGNS    1013401    Signs
   6/25/2013 10    99849    DXL    FF-S    A27628-0    Fixtures-Track   
6/25/2013 10    99849    DXL    FF-S    100222RI    Fixtures-Ladders   
6/25/2013 10    99849    DXL    LHI-S    A82746    Fixtures-Safe    6/25/2013 10
   99849    DXL    LHI-S    A83254    Fixtures-Safe    6/25/2013 10    99849   
DXL    FF-S    055683    Fixtures    6/25/2013 10    99849    DXL    FF-S   
5348919    Fixtures    6/25/2013 10    99849    DXL    FF-S    5348968   
Fixtures    6/25/2013 10    99849    DXL    FF-S    88227    Fixtures   
6/25/2013 10    99849    DXL    FF-S    SHW828510    Fixtures    6/25/2013 10   
99849    DXL    FF-S    105646861    Fixtures-Appliances    6/25/2013 10   
99849    DXL    FF-S    105652510    Fixtures-Appliances    6/25/2013 10   
99849    DXL    FF-S    105660256    Fixtures-Appliances    6/25/2013 10   
99849    DXL    FF-S    8471407    Fixtures-Shoe Fixtures    6/25/2013 10   
99849    DXL    FF-S    I11568269    Fixtures-Furniture    6/25/2013 10    99849
   DXL    FF-S    I11656833    Fixtures-Furniture    6/25/2013 10    99849   
DXL    FF-S    500793    Fixtures-Appliances    6/25/2013 10    99849    DXL   
FF-S    0483410-IN    Tailor Shop Equip    6/25/2013 10    99849    DXL    FF-S
   0483411-IN    Tailor Shop Equip    6/25/2013 10    99849    DXL    FF-S   
0484107-IN    Tailor Shop Equip    6/25/2013 10    99849    DXL    FF-S   
112274    Fixtures-Mannequins    6/25/2013 10    99849    DXL    FF-S    4266   
Fixtures-Headsets    6/25/2013 10    99849    DXL    LHI-S    50043635    Video
Security System    6/30/2013 10    99849    DXL    LHI-S    50043637    Video
Security System    6/30/2013 10    99849    DXL    EQUIP-S    950690   
Cabling/Phones    7/2/2013 10    99849    DXL    HW-C    4601926-G    Computer
HW    7/5/2013 10    99849    DXL    FF-S    12728    Fixtures-Lighting   
7/5/2013 10    99849    DXL    FF-S    07092013    Fixtures-Hangers    7/9/2013
10    99849    DXL    FF-S    33106    Fixtures    7/11/2013 10    99849    DXL
   FF-S    035684    Fixtures-Display    7/17/2013

As more fully described in the electronic disk provided to Lender by Borrower.

 

Destination XL Group, Inc. By:  

/s/ Dennis R. Hernreich

  Dennis R. Hernreich Title:  

EVP, COO, CFO, Treasurer, Secretary

 

Page 10 of 10



--------------------------------------------------------------------------------

EXHIBIT B EQUIPMENT SECURITY NOTE NO. 17608-70006

 

STORE    LOCATION    CENTER NAME    ADDRESS1    CITY    ST    ZIP CODE 10   
99054    DXL    Rivertree Court 701 N. Milwaukee Ave    VERNON HILLS    IL   
60061 10    99063    DXL    43263 CRESCENT BOULEVARD    NOVI    Ml    48375 10
   99229    DXL    101 S 48TH SUITE 4    LINCOLN    NE    68510 10    99252   
DXL    611 N. 98th STREET    OMAHA    NE    68114 10    99384    DXL    7924
SPRINGBORO PIKE    MIAMISBURG    OH    45342 10    99390    DXL    Uptown
Village at Cedar Hill 305 W. FM 1382    CEDAR HILL    TX    75104 10    99413   
DXL    Park North Center 510 NW Loop 410, Suite 106    SAN ANTONIO    TX   
78216 10    99447    DXL    220 HADDONFIELD RD    CHERRY HILL    NJ    08002 10
   99505    DXL    4601 CREEDMOR ROAD SUITE 105    RALEIGH    NC    27612 10   
99541    DXL    SAWGRASS COMMONS 13001 W. SUNRISE BVLD    SUNRISE    FL    33323
10    99573    DXL    1470 PLEASANT VALLEY RD    MANCHESTER    CT    06040 10   
99625    DXL    BAYBROOK PASSAGE 19419 GULF FREEWAY    WEBSTER    TX    77598 10
   99714    DXL    4935-B NORTH BLACKSTONE AVENUE    FRESNO    CA    93710 10   
99739    DXL    4055 N ORACLE RD    TUCSON    AZ    85705 10    99783    DXL   
3258 SIILAS CRREK PARKWAY    WINSTON-SALEM    NC    27103 10    99849    DXL   
ARROWHEAD TOWN CENTER 7530 WEST BELL RD STE 103A-B    GLENDALE    AZ    85308

 

Destination XL Group, Inc. By:  

/s/ Dennis R. Hernreich

  Dennis R. Hernreich Title:  

EVP, COO, CFO, Treasurer, Secretary

 

1 of 1



--------------------------------------------------------------------------------

NOTICE AND ACKNOWLEDGMENT OF ASSIGNMENT

September 30, 2013

Mr. Peter Stratton, Jr.

Destination XL Group, Inc.

555 Turnpike Street

Canton, MA 02021

Re: Master Loan and Security Agreement dated as of July 20, 2007 (the
“Agreement”), between BANC OF AMERICA LEASING & CAPITAL, LLC (“Assignor”) and
Destination XL Group, Inc. (“Customer”)

Assignor hereby gives Customer notice, and Customer hereby acknowledges receipt
of notice, that effective as of September 30, 2013 (the “Effective Date”)
Assignor has assigned to BRIDGE CAPITAL LEASING, INC. (“Assignee”), whose
offices are at 189 S. Orange Avenue, Suite 1250 South Tower, Orlando, FL 32801,
Attn: President, all right, title, interest, obligations and liabilities of
Assignor to the extent accruing on or after the Effective Date in and to
Collateral Schedule No.: 17608-70006 dated September 30, 2013, the “Designated
Schedule”), and has assigned to Assignee the security interest granted by
Customer with respect to the collateral described on the Designated Schedule
(the “Equipment”), and solely to the extent related to the Designated Schedule
and the Equipment, all of the other documents, instruments, agreements,
certificates and filings executed and/or delivered to Assignor pursuant to the
Agreement (together with the Designated Schedule, the “Transaction Documents”).

From and after the Effective Date, all payments now or hereafter becoming due
pursuant to the Designated Schedule or with respect to the Equipment shall be
paid to Assignor as fiscal agent for Assignee or, upon receipt of notice from
Assignee of the termination of such fiscal agency, to Assignee as directed in
Assignee’s invoices.

In recognition of Assignee’s reliance upon this Notice and Acknowledgment of
Assignment, Customer certifies, confirms and agrees as follows:

 

  1. The Agreement, the Designated Schedule and the other Transaction Documents
have been duly authorized, executed and delivered by Customer; constitute the
legal, valid and binding obligation of Customer, enforceable against Customer in
accordance with the terms thereof; are in full force and effect on the date of
execution of this notice by Customer; are not subject to any defenses, set-offs,
claims, counterclaims, or any right of cancellation or termination; constitute
the entire agreement between Assignor and Customer regarding the financing of
the Equipment and the terms and conditions of the Designated Schedule with
respect to the Equipment, and there are no other documents or agreements binding
upon or affecting the Equipment; and no default by Assignor or Customer or event
which, with the passage of time or the giving of notice, or both, would
constitute a default by Assignor or Customer under the Designated Schedule has
occurred. All names, addresses, signatures, amounts and other facts contained in
the Agreement, the Designated Schedule and the other Transaction Documents are
correct.

 

  2. There are no modifications, amendments or supplements to the Agreement
which relate to the Designated Schedule or any of the other Transaction
Documents; and any future modification, termination, amendment or supplement to
the Agreement which relates to the Designated Schedule or any of the other
Transaction Documents, or settlement of amounts due thereunder which relates to
the Designated Schedule or any of the other Transaction Documents, shall be
ineffective without Assignee’s prior written consent.

 

  3. The Equipment has been delivered to and accepted by Customer and is in good
working order and suitable for Customer’s purposes in all respects. The
Equipment is in Customer’s possession and is located at the location specified
in the Designated Schedule. No casualty has occurred with respect to the
Equipment.



--------------------------------------------------------------------------------

  4. There has been no prepayment of rent, installments or other sums payable
under the Designated Schedule. Payments of any and all monies due under the
Designated Schedule have been and will continue to be paid in strict accordance
with the terms thereof. The Designated Schedule is current in all respects,
including, but not limited to, the payment of any applicable sales, use and
personal property taxes. As of the Effective Date, there are forty-eight
(48) scheduled payments, each in the amount of $107,208.75, remaining to be paid
under the Designated Schedule.

 

  5. Customer acknowledges and agrees that (i) Assignor has conveyed to Assignee
all of Assignor’s right, title, interest, obligations and liabilities in and
under the Designated Schedule and the Equipment and Assignor shall have no
interest or authority of any nature regarding the Equipment or the Designated
Schedule, and Assignor shall be released from all obligations and liabilities
thereunder and with respect to the other Transaction Documents to the extent the
same have been assigned to, and accepted and assumed by Assignee, (ii) Customer
will deal exclusively with respect to the Designated Schedule with Assignee
except to the extent that Assignor has been designated as fiscal agent for
Assignee, and Customer will deliver such financial statements, all notices and
other communications required, given or made by Customer relating to the
Designated Schedule to Assignee at the address listed above, (iii) so far as
enforcement of the Designated Schedule is concerned, notwithstanding the
existence of other schedules to, and/or promissory notes, as applicable, issued
under the Agreement, the Designated Schedule is separate and severable and
Assignee may take enforcement action with respect to the Designated Schedule
independently of other assignees, equipment owners or financing parties having
an interest in the Agreement or such other schedules and/or promissory notes, as
applicable, executed pursuant to the Agreement, and (iv) Customer will execute
such other instruments and take such actions as Assignee reasonably may require
to further confirm the sale, assignment and transfer of the Designated Schedule
to Assignee and Assignee’s interest in the Equipment.

 

  6. Customer has not received any notice of, nor has Customer caused or
participated in, any prior sale, transfer, assignment, hypothecation or pledge
of the Equipment, the Designated Schedule or the amounts due or to become due
thereunder.

 

  7. Customer will keep the Agreement, the Designated Schedule and the Equipment
free and clear of all liens and encumbrances (other than the interest of
Assignor, Assignee or parties claiming by, through or under them).

 

  8. All representations and duties of Assignor intended to induce Customer to
enter into the Designated Schedule, whether required by the Designated Schedule
or otherwise, have been fulfilled.

 

  9. Customer has executed only one (1) original of the Designated Schedule and
delivered the same to Assignor.

 

  10. Pursuant to the terms of the Designated Schedule, Customer hereby agrees
to promptly add Assignee as a loss payee and as an additional insured under each
casualty and liability insurance policy maintained by Customer as may be
required under the Designated Schedule and to furnish to Assignee evidence of
such insurance coverage not later than 20 days from the date hereof.



--------------------------------------------------------------------------------

Accepted and agreed to on this 30th day of September, 2013.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     DESTINATION XL GROUP, INC. Assignor  
  Customer By:  

 

    By:  

/s/ Dennis R. Hernreich

Name:  

 

    Name:  

Dennis R. Hernreich

Title:  

 

    Title:  

EVP, COO, CFO, Treasurer, Secretary

BRIDGE CAPITAL LEASING, INC.       Assignee         By:  

 

      Name:  

 

      Title:  

 

     